On July 29, 1910, the following opinion was filed:
Per Curiam
(after stating the facts as above).
The court is not entirely agreed as to the proper disposition of this motion. There is some ground for the view that the appeal has been taken for the purposes of delay. On the other hand, the majority are of opinion that it is not frivolous. In view of the circumstances of the case, we have decided to entertain the appeal, and in order to avoid further delay than is necessary, it is ordered that the ease be set down for argument' on its merits, on the second day of the October, 1910, term of this court, at 9:30 o’clock a. m., and that the case be heard upon the record now made, if the parties so desire.
On October 7, 1910, the following opinion was filed:
Per Curiam.
The order appealed from is affirmed upon the ground that in denying appellant’s motion to open the judgment and to modify the findings of fact and conclusions of law, the trial court interpreted its former order to mean that the information obtained in the examination of appellant’s books was not to be kept from respondent’s attorney, Mr. Albin, although he was denied the privilege of examining the books in person.
The evidence was not sufficient to require the modification demanded.
Affirmed.
Jaggard, J., took no part.